         Case 2:19-cv-02728-KSM Document 57 Filed 11/17/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THE WEISER LAW FIRM, et al.,                            CIVIL ACTION

        Plaintiffs,
                                                         NO. 2:19-cv-2728-KSM
        v.

 MICHAEL HARTLEIB,

        Defendant.


                                          ORDER

       AND NOW, this 17th day of November 2020, upon consideration of Defendant Michael

Hartleib’s Motion for Reconsideration (Doc. No. 37), Plaintiffs the Weiser Law Firm, P.C., and

Robert Weiser’s opposition brief (Doc. No. 39), and Defendant Hartleib’s reply (Doc. No. 51),

and for the reasons discussed in the accompanying Memorandum, it is ORDERED that Defendant

Hartleib’s motion is DENIED.

IT IS SO ORDERED.

                                                  /s/ Karen Spencer Marston
                                                  _____________________________
                                                  KAREN SPENCER MARSTON, J.
